Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are pending.

Pending claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  The closest prior art Sakurai (JP 2000-158830) teaches an image receiving sheet comprising a base/substrate, a metallic gloss layer/metallic luster layer on the base/substrate, and a dye accepting layer/dye receiving layer on the metallic gloss layer/metallic luster layer (abstract, Fig. 1 and [0011]).  The substrate meets claimed support, the metallic luster layer meets the claimed primer, and the dye receiving layer meets the claimed receiving layer.  Sakurai teaches the metallic luster layer comprises a metal (aluminum) powder and a resin, and has a thickness of 0.5-10 µm [0014].
However, Sakurai does not teach or suggest: (1) a value obtained by dividing the metal pigment amount by the resin amount in the metallic luster layer {‘ratio of metal pigment amount to resin amount’ hereinafter}; (2) a value obtained by diving the ratio of metal pigment amount to resin amount by the thickness of the metallic luster layer; and (3) a value of ΔL* as recited in claim 1.  In addition, the current specification shows the criticality of the ratio of metal pigment amount to resin amount, and the criticality of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



BS
March 24, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785